DETAILED ACTION
Response to Amendment
	This is in response to the amendments/arguments filed on 4/1/21. Claims 1 – 23 are pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 – 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderson (U.S. 2018/0089927). 
Regarding claims 1, 11, and 12, Anderson discloses a system comprising a processor, (“a general purpose processor”, par. 0031), and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to, (“the modules are program code files stored on the storage device, loaded into memory and executed by a processor or can be provided from computer program products, for example computer executable instructions, that are stored in a tangible computer-readable storage medium such as RAM hard disk or optical or magnetic media”, par. 0031), receive, from a mobile device, (“The player mobile device”, par. 0050), data associated with a lottery ticket, (“the player is instructed to scan a code (e.g., a QR code) from the ticket”, par. 0054), (“The present invention relates to various method embodiments for play of an augmented reality lottery game”, par. 0006), and communicate, to the mobile device, data associated with overlaying the determined first augmented reality display upon an image of the lottery ticket, (“Once the ticket code has been scanned and verified, the game module 125 running on the player's device 120 initiates the game and provides the player with a prompt 302 to find the real world locations 204 where the virtual elements 206 are located”, par. 0055 and fig. 3). 
Regarding claims 2 and 13, Anderson discloses wherein the first augmented reality display comprises a three-dimensional animation display, (fig. 5). 
Regarding claims 3, 14, and 21 – 23, Anderson discloses wherein the first augmented reality display comprises an additional award opportunity associated with the lottery ticket, (“The player must interact with these virtual elements in order to reveal the game outcome (e.g. for a primary game component of the lottery ticket) or win or accumulate points or prizes in a secondary game”, par. 0015). 
Regarding claims 4 and 15, Anderson discloses wherein the first augmented reality display comprises a play of a game, (“The present invention relates to various method embodiments for play of an augmented reality lottery game”, par. 0006). 
Regarding claims 5, 6, 16, and 17, Anderson discloses wherein the first augmented reality display is overlaid upon the image of the lottery ticket independent of a field of view of a camera of the mobile device, (fig. 3). 
Regarding claims 7, 8, 18, and 19, Anderson discloses wherein when executed by the processor responsive to receiving, from the mobile device, data associated with an input received by the mobile device to change the first augmented reality display, the instructions cause the processor to: determine, based on the received data associated with the input received by the mobile device to change the first (figs. 4 and 5). 
Regarding claim 9, Anderson discloses wherein the data associated with the lottery ticket comprises data associated with a lottery ticket icon captured by a camera of the mobile device, (fig. 3). 
Regarding claims 10 and 20, Anderson discloses wherein the lottery ticket icon is selected from the group consisting of: a barcode, a quick response code, an activation icon, and a graphic pattern, (“the player is instructed to scan a code (e.g., a QR code) from the ticket”, par. 0054). 
Response to Arguments
Applicant’s arguments with respect to claims 1 – 23 have been considered but are moot based on new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715